DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings of Figures 1-12 were received on November 8, 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “135.1” identified as “a backpack” as described in paragraphs 0054 and 0075.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph (¶) 0036 recites “as shown in figures 106” which is missing a preposition between “figures” and “106”.
Each of paragraphs (¶s) 0059 and 0062 recites “remort control”, where “remort” is misspelled. 
¶0037 describes “other add-ons such as cellular phone 131 and 132”, where reference numerals “131” and “132” are not consistent with ¶0075 describing “such as cellular phone storage-device 131 and 132” and ¶0079 describing “a holder or pouch 131”, “the phone screen 132”, and “the iPhone-scree 131”. 
¶0043 recites “"upper-backside turn signal" means turn signals located at the upper back 135, 139, and 132.1”, where reference numeral “132.1” is not consistent with ¶0079 last sentence describing “the pouch 132.1”.  
¶0046 describes “an electrical push or touch button on the device 126”, where reference numeral “126” is not consistent with ¶0078 describing “Hidden in the extension clip 126” which is not consistent with ¶0084 describing “control panel buttons 126”. 
Appropriate correction is required.

Claim Objections
Claims 1, 6, 8, 11, 15 and 18 are objected to because of the following informalities:  
Claim 1 line 4 recites “the said device”, where one of terms “the said” is redundant. 
Claim 6 recites “a remort control”, where “remort” is misspelled.
Claim 8 ends with a comma (,) which is incorrect for the end of the claim.   
Claim 11 recites “the at least one enhanced visibility unit lumens”, where the introduced limitation “lumens” lacks verb and/or preposition to define its association with preceding “the at least one enhanced visibility unit”.
Claim 15 line 4 recites “the said device”, where one of terms “the said” is redundant. 
Claim 18 line 2 recites “spot-light, COB lumens” which are objected for the following reasons.  The limitation “spot-light” does not match the terms of its antecedent basis “a spot enhanced visibility” in base claim 15.  The limitation “COB” has not been identified with nor resemble the terms of its antecedent basis “Chips on Board enhanced visibility” in base claim 15.  The introduced limitation “lumens” lacks verb and/or preposition to define its association with preceding “the at least one enhanced visibility unit, spot-light, COB”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “the at least one turn signal technologies”, “the turn signal” and “the at least one turn-signal unit” in lines 1-3.  There are insufficient antecedent basis for these limitations in the claim.  Furthermore, these limitations appear to be of one same limitation but are further indefinite for having inconsistent ending terms, that are “technologies”, “signal”, and “unit”.
Regarding claim 9, the abbreviation “e.g.” is of a Latin phrase that means "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following “e.g.” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the abbreviation “e.g.” is of a Latin phrase that means "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following “e.g.” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the abbreviation “e.g.” (two occurrences) is of a Latin phrase that means "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following “e.g.” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "the shoulder strip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the artificial intelligence module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one attachable-detachable add-ons" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, in two occurrences in lines 16 and 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites the limitation "the at least one turn signal unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the abbreviation “e.g.” is of a Latin phrase that means "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following “e.g.” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19, the abbreviation “eg.” [sic] is of a Latin phrase that means "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following “eg.” are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 16-20 are indefinite for depending on indefinite claim 15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ROBINSON (GB 2,577,550 A).
Regarding claim 1, ROBINSON discloses a human visibility-enhancing device (Fig.10 shows vest 1001 described in page 14) comprising: a front side (Fig.10 shows front side of vest 1001) and a backside (page 14 line 20 describes third and fourth light emitting clusters being at the rear of the vest) coupled to the front side (Fig.10); at least one visibility-enhancing unit (1021 and 1022 in Fig.10, described in page 14 lines 18-20 as “first light emitting cluster 1021 and a second light emitting cluster 1022 with the third and fourth light emitting clusters being at the rear of the vest”) attached to the front side (Fig.10) of the visibility-enhancing device (vest 1001) or the backside (page 14 line 20 describes third and fourth light emitting clusters being at the rear of the vest) of the said device (1001); at least one battery (Fig.2 shows a lithium polymer cell 206 described in page 8 lines 24-25 internal of control unit 1 in Fig.1 described in page 7 lines 20-31) coupled (Figs.4-5 show control unit electrically connected to first light emitting device 401 and inserted in an internal pocket 501 of clothing 502 as described in page 9 lines 24-30 and the vest 1001 including an internal pocket for receiving a control unit described in reference to Fig.1 described in page 14 lines 28-29) to the at least one visibility-enhancing unit (page 14 lines 18-20 describe first to fourth light emitting clusters 1021-1022 associated with vest 1001 alternative to the jacket in Fig.4 described in page 14 lines 3-5), the at least one battery (cell 206) configured to power the at least one unit (1021); a controller (page 14 line 28 describe a control unit 101 shown in Figs.1-2 and Figs.4-5) coupled (via loom plug 105 in Figs.1, 4 & 7 for energizing clusters of light-emitting diodes as described in page 10 line 31 to page 11 line 8 and in page 14 lines 28-31 regarding vest 1001 in Fig.10) to the at least one visibility-enhancing unit (1021), the controller (101) configured to control the at least one visibility-enhancing unit (1021, 1022) in response to user input (at least activation button 1003 [sic] via activation indicator 1034 described in page 15 lines 1-2); and the controller (101) 
Regarding claim 2, ROBINSON discloses the at least one visibility-enhancing unit (1021 and 1022 in Fig.10, described in page 14 lines 18-20 as “first light emitting cluster 1021 and a second light emitting cluster 1022 with the third and fourth light emitting clusters being at the rear of the vest”) being at least one first unit (1021) attached to the front side (Fig.10) of the visibility-enhancing device (vest 1001), the device (1001) further comprising at least one second visibility-enhancing unit (1022) attached to the backside (page 14 line 20 describes third and fourth light emitting clusters being at the rear of the vest) of the device (1001).
Regarding claim 3, ROBINSON discloses at least one visibility-enhancing unit (1021 and 1022 in Fig.10, described in page 14 lines 18-20 as “first light emitting cluster 1021 and a second light emitting cluster 1022 with the third and fourth light emitting clusters being at the rear of the vest”) being configured to operate in a plurality of different modes (“This may in turn control the colour of light emitting devices and light-flashing cadences” described in page 11 line 28 to page 12 line 1), and wherein the controller (control unit 101) is configured to control the at least one visibility-enhancing unit in one of the plurality of different modes (page 11 line 28 to page 12 line 1) in response to user input (at least by activation button 103 in Fig.1 or visual display device 1309 in Figs.13 & 16).
Regarding claim 4, ROBINSON discloses the at least one battery (Fig.2 shows a lithium polymer cell 206 described in page 8 lines 24-25 internal of control unit 1 in Fig.1 described in page 7 lines 20-31) is at least one rechargeable battery (page 8 lines 24-25 describes cell 206 is charged).
Regarding claim 6, ROBINSON discloses the interface (visual display device 1309 in Figs.13 & 16 described to be a graphical interface in page 22 line 17 to page 23 line 1) is selected from the group consisting of a control panel (1309), a remort control (Fig.13).
Regarding claim 8, ROBINSON discloses the at least one visibility-enhancing unit (1021 and 1022 in Fig.10, described in page 14 lines 18-20 as “first light emitting cluster 1021 and a second light emitting cluster 1022 with the third and fourth light emitting clusters being at the rear of the vest”) being 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over ROBINSON (GB 2,577,550 A) in view of LAUF et al (US 2019/0104777 A1). 
ROBINSON does not disclose: from claim 5, the battery is a super Li-ion, have rated voltage of 12 v 2, rated capacity of 3000mah 3, the maximum load current of 2800mA 4, the maximum discharge current of 3000mA 5, discharge cut-off voltage of 8v 6, the load of a cut-off voltage of 12.6v 7, input of 12V DC, output of 12.6 V-10.8 V DC, 3SIP, the battery size of 68 mm by 55mm 19.8 mm; from claim 9, wherein the at least one visibility-enhancing unit has up to ten levels of visibility intensities, e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10; from claim 10, wherein the enhanced visibility is from 0-360, 0-180, 0- 90, or 0-45 degrees from the perspective of the user; from claim 11, wherein the at least one enhanced visibility unit lumens is 10-2000, e,g., 10-20, 20-150, 150-160, 160-200, 200-500, 500-600, 600- 1000, 1000-1200, 1200-1500, or 1500-2000.
LAUF teaches in ¶0057 and ¶0065, a rechargeable battery module 10 having rated capacity of 3.7 V, 6000 mAh, 22.2 Wh and rated output>3770 mAh and TABLE 1, LED module output having power settings of low, middle and high corresponding to 91.91 Lumen, 213.04 Lumen and 345.94 Lumen for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the illuminated vest of ROBINSON to include the type rechargeable battery module with rated capacity attributes and low, middle and high power settings in Lumen as taught by LAUF et al in order to provide enough output power to serve as a work light or replace power flashlight or headlamp so as to effectively enhance the visibility of the light safety garment worn by the wearer/user.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ROBINSON (GB 2,577,550 A) in view of ARNOLD (US 2019/0268550 A1).
ROBINSON does not disclose the controller coupled to artificial intelligence module.
ARNOLD teaches in ¶0103 and ¶0108, embodiments applying Advanced Artificial Intelligence for the purpose of providing a more comprehensive report of the situation at hand, as well as detection and alerting the wearer of a persons gesturing, a lifesaving feature when hostile behavior is detected. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the control unit of the illuminated vest of ROBINSON to include applying Advanced Artificial Intelligence in order to provide a more comprehensive report of the situation at hand, as well as detection and alerting the wearer of a persons gesturing, a lifesaving feature when hostile behavior is detected.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached Mon-Wed 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        


February 23, 2022
AC